By the court, Ringo C. J. The plaintiff insists that the writ was legally issued to and executed in the county of Johnson, by virtue and in pursuance of the provisions of the 4th section of the statute, entitled “ an act supplemental to the act incorporating the bank of the State of Arkansas,” .approved March 3d, 1838, which declares that “all suits brought by said bank, or any of its branches, on any bonds, notes or bills discounted, negotiated or made payable at or in said bank, or any of its branches, may be brought and proceeded in to final judgment in the county in which said bank or branch may be situate, and the writ or writs may be directed to and executed in any county in which the defendant or defendants may be found.” The defendants contend, that the right or privilege, thus conferred upon the bank, does not extend to causes of action, other than those of the description expressly mentioned in the statute; and that the cause of action set forth in the declaration, is not one of this description. And in this opinion of the defendants, we fully concur, upon the ground, that the right thus given to the bank, in opposition to the general rule, that all personal actions must be brought in the county in which the defendant resides, or may be legally served, is a special privilege constituting an exception to the general rule; and must, according to the well established rules of interpretation, be restricted to actions founded upon, and evidenced by such contracts and instruments as those mentioned in the statute. The allegation, upon which this action is based, is certainly not of this description, but one in regard to which the bank possesses no such privilege. The plea of the defendants is, therefore, sufficient in law to quash and abate the writ, and the demurrer thereto was rightly overruled by the court. Consequently, there is no error in the judgment of the circuit court pronounced in this case, for which it ought to be reversed. Wherefore, it must be in all things affirmed with costs. Judgment affirmed.